Citation Nr: 1700979	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-43 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left foot.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to June 1994, and November 1995 to September 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


REMAND

The Board's February 2015 remand ordered that private treatment records, the Veteran's VA treatment records from VA Medical Centers in Salisbury, Richmond, and Charlotte, and his VA Vocational Rehabilitation records be obtained and associated with the claims file.  Subsequently, the RO issued a supplemental statement of the case in May 2016, which indicated that private treatment records, VA treatment records, and the Veteran's VA Vocational Rehabilitation records were reviewed and considered.  However, the VA Vocational Rehabilitation records are not associated with the Veteran's claims file.  On remand, the RO should ensure that the Veteran's VA Vocational Rehabilitation records are associated with the Veteran's claims file so that they may be reviewed by the Board prior to any final adjudication.  In addition, as the Veteran continues to receive VA treatment, all updated VA treatment records should be obtained and associated with the claims file.  

The February 2015 remand also directed that the Veteran be afforded a VA examination to determine the current severity of his degenerative joint disease of the left foot.  In April 2016, the Veteran was scheduled for an examination, but the RO received notice that the Veteran did not appear.  The examination was then rescheduled for May 2016, and the RO received notice that the Veteran did not appear for that examination.  There are no records on file to confirm that the Veteran was sent notice of the scheduled examinations.  However, the Veteran sent notification to VA in July 2016 that he had moved and provided his new address.  

In light of the fact that the Veteran has provided VA with a new address, and has shown willingness in the past to report for examinations, the Board finds that the Veteran should be provided another opportunity to report for an appropriate VA examination to determine the current severity of his service-connected degenerative joint disease of the left foot.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of the Veteran's response, the RO must obtain the Veteran's VA Vocational Rehabilitation records and associate them with the Veteran's claims file.  The RO must also obtain the Veteran's updated VA treatment records from January 2016 to present and associate them with the Veteran's claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected degenerative joint disease of the left foot.  The electronic claims must be made available to the examiner.  All indicated diagnostic tests and studies must be accomplished.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must assess the Veteran's left foot disorder as moderate, moderately severe, or severe, and explain the specific evidence upon which the assessment is based.  If the examiner finds the Veteran's left foot disorder varied in severity from September 2009 to the present, the level of severity, and the evidence on which the assessment was based, for all distinct time periods must be reflected in the examination report.

The examiner must also record the range of active and passive motion of the left foot on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected degenerative joint disease of the left foot.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

